20-3666
     Sambahamphe v. Garland
                                                                               BIA
                                                                           Leeds, IJ
                                                                       A206 475 801
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of September, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            DENNY CHIN,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   LALIT SAMBAHAMPHE,
15            Petitioner,
16
17                   v.                                      20-3666
18                                                           NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                     Stuart Altman, Esq., New York, NY.
25
26   FOR RESPONDENT:                     Brian Boynton, Acting Assistant
27                                       Attorney General; Zoe J. Heller,
28                                       Senior Litigation Counsel; Karen
 1                               L. Melnik, Trial Attorney, Office
 2                               of Immigration Litigation, United
 3                               States Department of Justice,
 4                               Washington, DC.

 5       UPON DUE CONSIDERATION of this petition for review of a

 6   Board of Immigration Appeals (“BIA”) decision, it is hereby

 7   ORDERED, ADJUDGED, AND DECREED that the petition for review

 8   is DENIED.

 9       Petitioner Lalit Sambahamphe, a native and citizen of

10   Nepal, seeks review of an October 2, 2020, decision of the

11   BIA affirming a May 16, 2018, decision of an Immigration Judge

12   (“IJ”) denying his application for asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).     In re Lalit Sambahamphe, No. A 206 475 801 (B.I.A.

15   Oct. 2, 2020), aff’g No. A 206 475 801 (Immig. Ct. N.Y. City

16   May 16, 2018).     We assume the parties’ familiarity with the

17   underlying facts and procedural history.

18       We have considered both the IJ’s and the BIA’s opinions

19   “for the sake of completeness.”        Wangchuck v. Dep’t of

20   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).     We review

21   factual findings for substantial evidence and questions of

22   law de novo.     See Yanqin Weng v. Holder, 562 F.3d 510, 513

23   (2d Cir. 2009). “[T]he administrative findings of fact are

                                     2
1    conclusive   unless     any   reasonable     adjudicator   would     be

2    compelled    to   conclude    to   the     contrary.”      8     U.S.C.

3    § 1252(b)(4)(B).

 4       Sambahamphe, who supports the Nepali Congress Party,

5    asserted a fear of persecution because Maoists threatened him

6    after he refused to join them in 2000 or 2001.                 Because

7    Sambahamphe did not allege past persecution, he had the burden

8    to show a well-founded fear of future persecution.             8 C.F.R.

9    § 1208.13(a), (b)(1), (b)(2)(iii).         An asylum applicant “does

10   not have a well-founded fear of persecution if [he] could

11   avoid persecution by relocating to another part of [his]

12   country of nationality . . . if under all the circumstances

13   it would be reasonable to expect [him] to do so.”                   Id.

14   § 1208.13(b)(2)(ii). 1    In determining whether relocation is

15   reasonable, the IJ “should consider, but [is] not limited to

16   considering, whether the applicant would face other serious

17   harm in the place of suggested relocation; any ongoing civil

18   strife   within   the   country;   administrative,      economic,   or

19   judicial infrastructure; geographical limitations; and social




     1
      Citations are to the version of the regulations in effect at
     the time of the agency’s decisions.
                                   3
 1   and cultural constraints, such as age, gender, health, and

 2   social and familial ties.”    Id. § 1208.13(b)(3).

 3       The agency reasonably concluded that Sambahamphe did not

 4   have a well-founded fear of future persecution because he had

 5   lived unharmed in Kathmandu for years after he was threatened

 6   by Maoists in his home village.      He left his village for

 7   Kathmandu in 2001 after Maoists twice came to his home in and

 8   threatened to kill him.   He received no threats in Kathmandu

 9   and had no interactions with Maoists while he lived there

10   from 2001 to 2008 and again from 2011 until he left for the

11   United States. 2   Although his parents told him that Maoists

12   continued to look for him in their village and his wife was

13   attacked in that village in 2017, the Maoists did not threaten

14   him in Kathmandu and his wife had no further issues after she

15   relocated to Kathmandu.   Moreover, the 2017 State Department

16   Country Report on Human Rights Practices for Nepal reflects

17   that the Maoists are part of the government and that there

18   have been prosecutions and return of property following the



     2Sambahamphe argues that the IJ erred in finding he did not
     receive threats, but it is clear from the context of the IJ’s
     discussion that the IJ recognized the threats in 2000 or 2001
     and otherwise was referring to the period that Sambahamphe
     lived in Kathmandu.
                                   4
 1   2006 peace accord.       Although the report also reflects that a

 2   breakaway      Maoist   faction    engaged     in    some   violence      and

 3   intimidation during a 2013 election, such isolated incidents

 4   by non-governmental actors does not outweigh the evidence

 5   that Sambahamphe can—and did—safely relocate.                See Singh v.

 6   Garland, 11 F.4th 106, 115–17 (2d Cir. 2021) (holding that

 7   allegation of persecution by members of a political party,

 8   even one in power, is not an allegation of persecution by the

 9   government, that applicant must show that someone in his

10   “particular circumstances would be unable to relocate to

11   avoid       persecution”       (quotation           marks     omitted))).

12   Sambahamphe’s ability to relocate is dispositive of asylum,

13   withholding of removal, and CAT protection.             Lecaj v. Holder,

14   616 F.3d 111, 119–20 (2d Cir. 2010) (holding that applicant

15   who fails to demonstrate the chance of persecution required

16   for   asylum    “necessarily      fails   to   demonstrate        the   clear

17   probability of future persecution required for withholding of

18   removal, and the more likely than not to be tortured standard

19   required    for   CAT   relief”    (quotation       marks   and   citations

20   omitted)).

21


                                         5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  6